907 N.E.2d 967 (2009)
In the Matter of Jason W. TOLLIVER, Respondent.
No. 49S00-0805-DI-275.
Supreme Court of Indiana.
March 13, 2009.
PUBLISHED ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a "Statement of Circumstances and Conditional Agreement for Discipline" stipulating agreed facts and proposed discipline as summarized below:
Stipulated Facts: On August 29, 2005, Respondent was convicted of OWI, a class A misdemeanor. On January 11, 2007, Respondent pled guilty to OWI, a class A misdemeanor, based on an incident on June 4, 2006. Respondent has successfully completed in-patient and intensive outpatient treatment programs at Fairbanks Hospital.
Violations: The parties agree that Respondent violated Indiana Professional Conduct Rule 8.4(b), which prohibits committing a criminal act that reflects adversely on honesty, trustworthiness, or fitness as a lawyer.
Discipline: The Court, having considered the submission of the parties, now APPROVES and ORDERS the following agreed discipline.
For Respondent's professional misconduct, the Court suspends Respondent from the practice of law for a period of 180 days, all stayed subject to completion of at least 30 months of probation. The Court incorporates by reference the terms and conditions of probation set forth in the parties' Conditional Agreement, which include:
(1) Respondent shall meet all requirements of his monitoring agreement with the Judges and Lawyers Assistance Program and shall have no violations of the law or the Rules of Professional Conduct during his probation.
(2) If Respondent violates his probation, the Commission will petition to revoke his probation and request that the stayed suspension be actively served without automatic reinstatement, and that Respondent be reinstated only through the procedures of Admission and Discipline Rule 23(4) and (18).
Respondent's probation shall remain in effect until it is terminated pursuant to Admission and Discipline Rule 23(17.1).
The costs of this proceeding are assessed against Respondent. With the acceptance of this agreement, the hearing officer appointed in this case is discharged.
All Justices concur.